

FORM OF STANDSTILL AGREEMENT
This STANDSTILL AGREEMENT (this “Agreement”) dated as of [], 2016 is between
Solazyme, Inc., a Delaware corporation (the “Company”), and [name of Investor],
a [__________] (“Stockholder” or “Purchaser”).
RECITALS
WHEREAS, in connection with the purchase of shares of the Company’s Series A
Preferred Stock, the Company and the Investors wish to enter this Agreement.
NOW, THEREFORE, in consideration of the Company’s transfer of Preferred Stock to
Stockholder, all parties hereto agree as follows:






--------------------------------------------------------------------------------





ARTICLE 1
Definitions
Section 1.01 Definitions. (a) The following terms, as used herein, have the
following meanings:
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such other Person. For
the purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
“Acquisition Proposal” means any offer or proposal for, or any indication of
interest in, a merger or other business combination involving the Company or any
subsidiary of the Company or the acquisition of a controlling equity interest
in, or a substantial portion of the assets of, the Company or any subsidiary of
the Company; provided that an aggregate equity interest constituting 20% or more
of the Total Voting Power shall be considered a controlling equity interest.
“beneficial ownership” and “beneficially own” shall be determined in accordance
with Rules 13d‑3 and 13d‑5 under the Exchange Act.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York are authorized by law to close.
“Common Stock” means the common stock of the Company, par value $0.001.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Person” means an individual, a corporation, a partnership, an association, a
trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
“Preferred Stock” means the Series A Preferred Stock of the Company, par value
$0.001 per share.
“Restricted Securities” means any Voting Securities and any other securities or
rights convertible into or exchangeable or exercisable (whether immediately or
otherwise) for such Voting Securities.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Stockholder Group” means Stockholder and its Affiliates.
“Total Voting Power” means the aggregate number of votes which may be cast by
holders of outstanding Voting Securities, calculated on an as-if converted basis
in the case of securities that become Voting Securities only upon exercise or
conversion thereof.
“Voting Securities” means all Common Stock of the Company entitled, in the
ordinary course, to vote in the election of directors of the Company.


2
    

--------------------------------------------------------------------------------




Section 1.02 Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof; provided that with respect
to any agreement or contract listed on any schedules hereto, all such
amendments, modifications or supplements must also be listed in the appropriate
schedule. References to any Person include the successors and permitted assigns
of that Person. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively.

ARTICLE 2
Covenants of Stockholder
During the term of this Agreement, Stockholder agrees that:
Section 2.01 Acquisition of Voting Securities. Stockholder will not, and will
not permit its Affiliates to, purchase or otherwise acquire, or agree or offer
to purchase or otherwise acquire, beneficial ownership of any Voting Securities,
if after giving effect thereto Stockholder, together with its Affiliates, would
beneficially own Voting Securities representing more than 19.99% of Total Voting
Power.
Section 2.02 Certain Actions. Stockholder will not, and will not permit its
Affiliates to:
(a)make, or take any action to solicit, initiate or encourage, an Acquisition
Proposal;
(b)“solicit”, or become a “participant” in any “solicitation” of, any “proxy”
(as such terms are defined in Regulation 14A under the Exchange Act) from any
holder of Voting Securities in connection with any vote on any matter, or agree
or announce its intention to vote with any Person undertaking a “solicitation”;
(c)form, join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any Voting Securities;
(d)grant any proxies with respect to any Voting Securities to any Person (other
than as recommended by the Board of Directors of the Company) or deposit any


3
    

--------------------------------------------------------------------------------




Voting Securities in a voting trust or enter into any other arrangement or
agreement with respect to the voting thereof; or
(e)propose any amendment to this Agreement that is or may be required to be
publicly disclosed.
Section 2.03 Voting Arrangements. Stockholder shall cause all Voting Securities
owned by the Stockholder Group to be represented, in person or by proxy, at all
meetings of holders of Voting Securities of which Stockholder has actual notice,
so that such Voting Securities may be counted for the purpose of determining the
presence of a quorum at such meetings.



ARTICLE 3
Termination
Section 3.01 Termination. This Agreement shall terminate upon the earlier of the
occurrence of any of the following:
(a)the fifth anniversary of the date of this Agreement;
(b)the written agreement of the Company and Stockholder to terminate this
Agreement; and
(c)a Deemed Liquidation Event or a Liquidation Event (each as defined in the
Certificate of Designations relating to the Company’s Series A Preferred Stock
(the “Certificate of Designations”).



ARTICLE 4
Miscellaneous
Section 4.01 Specific Performance. Stockholder agrees that any breach by it of
any provision of this Agreement would irreparably injure the Company and that
money damages would be an inadequate remedy therefor. Accordingly, Stockholder
agrees that the Company shall be entitled to seek one or more injunctions
enjoining any such breach and requiring specific performance of this Agreement,
in addition to any other remedy to which the Company is entitled at law or in
equity.
Section 4.02 Notices. All notices, requests and other communications to either
party hereunder shall be in writing (including e-mail, facsimile or similar
writing) and shall be given,
if to Stockholder, to such Stockholder at the address listed on the signature
page hereto,
if to the Company, to:
Solazyme, Inc.
225 Gateway Boulevard
South San Francisco, CA 94080
Attention: General Counsel
E-mail:
with a copy to:
Davis Polk & Wardwell


4
    

--------------------------------------------------------------------------------




1600 El Camino Real
Menlo Park, CA 94025
or such other address or facsimile number as any party may hereafter specify for
the purpose by notice to the other party hereto. Each such notice, request or
other communication shall be effective when delivered at the address specified
in this Section 4.02.
Section 4.03 Amendments; No Waivers. (a) Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by Stockholder and the Company, or in the
case of a waiver, by the party against whom the waiver is to be effective.
(b)No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
Section 4.04 Expenses. Except as otherwise provided herein and in Exhibit A
hereto, all costs and expenses incurred in connection with this Agreement shall
be paid by the party incurring such cost or expense.
Section 4.05 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that neither of the parties may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the written consent of the other party hereto. Neither this
Agreement nor any provision hereof is intended to confer upon any Person other
than the parties hereto any rights or remedies hereunder.
Section 4.06 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by the other party hereto. Until and unless each party
has received a counterpart hereof signed by the other party hereto, this
Agreement shall have no effect and no party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication).
Section 4.07 Entire Agreement. This Agreement (and all exhibits thereto), the
Certificate of Designations, that certain Stock Purchase Agreement dated March
10, 2016 by and among the Company, the Stockholder and the other parties
thereto, and that certain Registration Rights Agreement dated March 15, 2016 by
and among the Company, the Stockholder and the other parties thereto, constitute
the entire agreement between the parties with respect to the subject matter
hereof and supersede all prior agreements, understandings and negotiations, both
written and oral, between the parties with respect thereto. No representation,
inducement, promise, understanding, condition or warranty not set forth herein
or therein has been made or relied upon by any of the parties hereto.
Section 4.08 Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of Delaware, without regard to the
conflicts of law rules of such state.
Section 4.09 Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District


5
    

--------------------------------------------------------------------------------




Court for the Southern District of New York or any New York State court sitting
in New York City, so long as one of such courts shall have subject matter
jurisdiction over such suit, action or proceeding, and that any cause of action
arising out of this Agreement shall be deemed to have arisen from a transaction
of business in the State of New York, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in ýSection 4.02 shall be deemed effective service of process on such party.
Section 4.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.




[Signature page follows.]




6
    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned Stockholder has executed this Agreement.
Date: _____________________
Stockholder
By:
 
 
Name:
 
Title:



Address:
_________________________________
_________________________________
_________________________________
Telephone: _______________________
Facsimile: ________________________
Email: ___________________________




[Signature Page to Standstill Agreement]

--------------------------------------------------------------------------------





Accepted and agreed.
SOLAZYME, INC.
By:
 
 
Name:
 
 
Title:
 







[Signature Page to Standstill Agreement]